Citation Nr: 0631002	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to service connection for migraines.  

5.  Entitlement to service connection for gum disease.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1998.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2001 and January 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  The February 
2001 rating decision, in pertinent part, denied entitlement 
to service connection for gum disease.  

The January 2003 rating decision, in pertinent part, denied 
service connection for migraine headaches, patellofemoral 
pain syndrome, right knee (claimed as right knee pain), and 
gastritis, and found that new and material evidence had not 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for low back pain.  

In August 2004 the Board remanded the issues denied in the 
January 2003 rating decision for issuance of a statement of 
the case (SOC) in compliance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  Following issuance of an SOC in August 
2005, the veteran perfected her appeal of these issues by 
submitting a substantive appeal.  38 C.F.R. § 20.200 (2006).  

In December 2005 the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The reopened claim of entitlement to 
service connection, and the claims of entitlement to service 
connection for a right knee disorder, migraines, and 
gastritis were remanded for further development.  

In regard to the claim of entitlement to service connection 
for gum disease, the veteran filed a notice of disagreement 
(NOD) with the February 2001 denial and the issue was 
addressed in a December 2001 SOC.  The veteran filed a 
substantive appeal in March 2002 in which she stated, "I did 
not fail to report for VA exams, I rescheduled them."  The 
February 2001 rating decision addressed entitlement to 
service connection for 10 conditions, however, the only VA 
examinations for which the veteran was noted to have failed 
to report were dental examinations in October and November 
2000.  Thus, the Board finds that the March 2002 substantive 
appeal perfected the appeal of this issue.  38 C.F.R. 
§ 20.200. 

The Board notes that while the December 2001 SOC stated that 
the veteran failed to report for VA dental examinations in 
October and November 2000, the report of a November 2000 VA 
dental examination is in the claims file.  This evidence has 
not been considered by the agency of original jurisdiction 
(AOJ) and the veteran has not submitted a waiver of review by 
the AOJ.  38 C.F.R. § 20.1304 (2006).  However, as will be 
discussed further below, the results of this VA examination 
are not pertinent to the claim, as entitlement to service 
connection for gum disease is being denied as a matter of 
law.  Thus, this examination report is not pertinent to the 
claim on appeal and a waiver of AOJ consideration is not 
necessary.  See 38 C.F.R. § 20.1304(c) (evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issue or issues).    

While the March 2002 substantive appeal requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing), the Board notes that, after issuance of a 
supplemental SOC (SSOC) in August 2003, which designated the 
only issue on appeal as being entitlement to an initial 
compensable evaluation for mitral valve prolapse, the veteran 
was asked to clarify her hearing request by letter in July 
2004.  

In August 2004 the veteran responded that she wanted a 
hearing before a hearing officer at the Regional Office.  The 
record reflects that such hearing was held in April 2005.  
Because the veteran clarified her request the Board finds 
that there are no outstanding hearing requests.  

The Board notes that the RO adjudicates the claim of service 
connection for dental conditions and the VA Medical Center 
(VAMC) adjudicates the claim for outpatient treatment.  As 
this matter stems from an adverse determination by the RO, 
the appeal is limited to the issue of service connection for 
gum disease for compensation purposes.  Therefore, the issue 
of eligibility for VA outpatient treatment has not yet been 
addressed.  This matter is referred to the VAMC for 
appropriate action.  

The issues of entitlement to service connection for a right 
knee disorder, gastritis, and migraines are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has no current low back disability.  

2.  Gum disease is not a disability for VA compensation 
purposes.    


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Gum disease is not a disability for which VA compensation 
may be awarded.  38 C.F.R. § 3.381 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

As a preliminary matter, the Board notes that the veteran has 
not been provided notice of the information and evidence 
required to establish service connection for gum disease, 
however, as will be discussed further below, this claim is 
being denied as a matter of law.  

In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel 
held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

September 2002 and February 2006 VCAA letters informed the 
veteran of what information and evidence was necessary to 
grant service connection for a low back disorder.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2006 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised to submit any 
evidence in her possession pertinent to the claim on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denial in this case.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2006 
SSOC readjudicated the claim of entitlement to service 
connection for a low back disorder and acted to remedy any 
timing defect in regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The September 2002 and February 2006 VCAA letters provided 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection, but did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  While notice on these 
two elements was included in the June 2006 SSOC, the United 
States Court of Appeals for the Federal Circuit has held that 
the duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the SSOC.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file, 
there are no identified records that remain outstanding.  In 
addition, the veteran was afforded VA examinations in 
September and October 2000 and March 2006 to evaluate her 
disabilities.  

VA has thus complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

II.  Low Back Disorder

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The service medical records reflect that in October 1994 the 
veteran complained of low back pain for one month.  The 
diagnosis was low back pain.  In November 1994 the veteran 
complained of mild low back pain following a motor vehicle 
accident and the diagnosis was lumbar strain, status post 
motor vehicle accident.  In December 1996 the veteran 
complained of headaches and neck pain, which she described as 
radiating into the lower back.  The diagnosis was paraspinal 
neck strain.  At separation examination in August 1998 the 
veteran reported that, other than mitral valve problems, she 
was in good health, and her physical examination was normal.  

At VA orthopedic examination in September 2000 the veteran 
gave a history of a motor vehicle accident in March 1996, 
after which she had back problems.  These "disseminated" 
over time.  She reported that she was doing very well as far 
as her back was concerned.  Physical examination of the 
lumbar spine revealed full range of motion, no palpable 
spasm, and no tenderness.  Neurological examination was 
grossly intact.  No diagnosis was rendered regarding the low 
back.  In addition, the veteran had a normal VA neurological 
examination in October 2000.  

VA outpatient treatment records from October 2000 to July 
2005 do not include complaints regarding or treatment for low 
back problems.  However, the veteran stated in her March 2002 
claim that she had experienced lower back pain since 1994, 
which was becoming more chronic and disabling.  This 
statement was reiterated when she resubmitted a copy of this 
March 2002 claim in March 2003 as her NOD.  

The veteran's low back was most recently evaluated at VA 
examination in March 2006.  She reported episodes of low back 
pain.  The VA examiner noted that she was quite petite and 
had to carry fairly large back packs in service and had back 
ache and back pain at that time.  After service, she worked 
in ambulatory home health nursing and did not have back 
problems, but then started doing surgical nursing and had a 
flare-up of low back pain over a year earlier, which had 
lasted about a week and then improved.  The veteran stated 
that she was currently working shifts involving less 
transporting of patients, and had not had a problem with back 
pain for the last year.  

Physical examination revealed no lumbar paravertebral muscle 
spasm.  The veteran could laterally bend to 35 degrees, 
laterally rotate to 35 degrees, and had anterior flexion to 
90 degrees.  Straight leg raising was negative, deep tendon 
reflexes were 2+ and symmetrical, there was no weakness, and 
sensation was intact.  The diagnosis was a history of acute 
lumbar strain.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there has been no competent diagnosis of a 
current low back disability, or any clinical finding of an 
underlying back disability.  While the service medical 
records include a diagnosis of lumbar strain in November 
1994, a successful service connection claim requires evidence 
of current disability at the time of claim.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The diagnosis of lumbar 
strain in service, almost 8 years before the veteran filed 
her claim for service connection, cannot satisfy the first 
element of the claim.

While the Board has considered the veteran's complaints of 
low back pain, the Court has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  Further, the most 
recent evidence, consisting of the March 2006 examination, 
shows that the veteran was not complaining of current pain.

The veteran is a nurse, which allows her to provide a medical 
opinion within her areas of expertise.  However, the veteran 
has not claimed any low back disorder other than pain and, as 
discussed above, this cannot constitute a current disability 
in the absence of an underlying malady or condition.  In 
addition, Board finds that in this particular instance, the 
veteran has not presented evidence that she has the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving a medical 
diagnosis as she has not provided evidence which establishes 
her as having an expertise in orthopedics.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the Board 
finds more probative the March 2006 VA examiner's assessment, 
which included no diagnosis of current disability, but only a 
diagnosis of a history of episodes of acute lumbar strain, as 
he is a medical professional who fully reviewed the record 
and examined the veteran prior to rendering his diagnosis.  

In this case, there is no diagnosis of a low back disorder 
supported by objective evidence of any underlying pathology 
or clinical disability.  Without such evidence, a current 
disability for purposes of service connection is not 
established.    

In the absence of a current diagnosis of a low back disorder, 
the elements of a successful service connection claim cannot 
be satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Gum Disease

Under 38 C.F.R. § 3.381 (2006), the following conditions are 
disqualified from service connection for compensation 
purposes:  treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease.  
These conditions are service connectable solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. §§ 3.381, 17.161 (2006).  

The Court has defined periodontal disease as any group of 
pathological conditions that affect the surrounding and 
supporting tissues of the teeth.  Simington v. West, 11 Vet. 
App. 41, 42 (1998).  As such, periodontal disease would 
include gum disease.  

The veteran was afforded a VA dental examination in November 
2000.  She was without complaints.  The examiner noted that 
teeth #1 and #16 were missing, but that all other teeth were 
present.  Panorex radiograph was within normal limits, and 
the VA examiner recommended that the veteran find a private 
dentist and receive periodic dental maintenance at six-month 
intervals.  

VA outpatient treatment records do not include any complaints 
of or treatment for gum disease, nor has the veteran 
submitted any records of private dental treatment.  

There is no medical evidence of record that the veteran has 
current gum disease.  Even if the veteran did present medical 
evidence of such condition, gum disease does not constitute a 
dental disability for which VA disability compensation may be 
paid.  Inasmuch as the law in this case is dispositive, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for gum disease is denied.  


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the United States Court of Appeals for 
Veterans Claims (Court) held that "where... the remand orders 
of the Board... are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  

The December 2005 remand specifically instructed that the 
veteran be afforded VA examinations to evaluate her claimed 
disabilities of the right knee, gastritis, and migraines.  In 
regard to the right knee disorder, the VA examiner was asked 
to opine as to whether it is at least as likely as not that 
any current right knee disorder is related to the veteran's 
period of service and to opine as to whether it is at least 
as likely as not that any right knee disorder is caused or 
aggravated by the veteran's service connected shin splints.  
In regard to gastritis, the VA examiner was asked to opine 
whether it is at least as likely as not that any current 
gastrointestinal disorder, including gastritis, is related to 
the veteran's period of service.  

The veteran underwent VA examination of the right knee and 
for gastritis in March 2006.  The diagnosis was:  right knee 
degenerative arthritis:  radiological studies are not 
available, based on examination, ongoing symptoms are likely 
to be secondary to this, this is unlikely to be secondary to 
shin splints in the past and gastritis:  there are no related 
problems. 

While the examination report includes an opinion that the 
veteran's right knee disorder is not caused by service 
connected shin splints, it fails to address whether it is at 
least as likely as not that the currently diagnosed right 
knee degenerative arthritis is directly related to service.  

In addition, the March 2006 VA examiner evaluating gastritis 
requested X-rays, including barium studies.  No X-ray reports 
from this VA examination have been associated with the claims 
file.  As any X-ray reports, including barium studies, from 
the March 2006 VA examination are relevant to the appeal and 
are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The veteran underwent VA examination in March 2006 by a 
different VA examiner to evaluate migraines.  The remand 
asked that the VA examiner opine whether it was at least as 
likely as not that any current migraine or headache disorder 
was related to service.  The diagnosis rendered at the March 
2006 VA examination was migraine headaches, lasting one hour 
and occurring less than one time a month beginning while the 
patient was in nursing school.  The examiner opined, "It is 
less likely than not that the condition, which is now 
improved compared to her immediate time of discharge from the 
military was caused or has aggravated this condition."  

The opinion regarding etiology of current migraines unclear, 
and while it seems to address whether or not migraines in 
service caused or aggravated migraines experienced in nursing 
school, fails to address whether any current migraines were 
caused or aggravated by service.  As the case is being 
remanded for further development, the Board finds that 
clarification of this opinion is in order.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file reports 
of any X-ray or barium study performed in 
conjunction with the March 2006 VA 
examination for a right knee disorder and 
gastritis.  

2. After the above development is 
complete, return the claims file to the 
examiner who conducted the March 2006 VA 
examination for the right knee disorder 
and gastritis.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  

The examiner should review the report of 
examination and the claims file, and 
provide an opinion as to whether current 
degenerative arthritis in the right knee 
is at least as likely as not (50 percent 
probability or more) related to the 
veteran's military service.

The examiner should also clarify whether 
the veteran has a current diagnosis of 
gastritis.  If the veteran does have a 
current diagnosis of gastritis, the 
examiner should provide an opinion as to 
whether such disability is at least as 
likely as not (50 percent probability or 
more) related to the veteran's military 
service.  

The examiner should offer a rationale for 
all opinions.  

3.  After the above development is 
complete, return the claims file to the 
examiner who conducted the March 2006 VA 
examination for migraines.  If the 
examiner is no longer available, another 
examiner may prepare an addendum.  

The examiner should review the report of 
examination and the claims file, and 
clarify the opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that current 
migraines are related to the veteran's 
military service, to include whether it 
is at least as likely as not that current 
migraines were aggravated by the 
veteran's period of service.  The 
examiner should offer a rationale for all 
opinions.     

4.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


